Citation Nr: 1022664	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  09-32 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a disability, claimed 
as "reflux."


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1943 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.

The Veteran had requested to testify before a travel board 
hearing; however in a signed letter received February 2010 he 
waived that request.  The request for a hearing is deemed 
withdrawn.

The Board is aware that as recently as December 2007 it had 
denied service connection for a gastrointestinal disorder and 
that that decision referred repeatedly to the Veteran's 
diagnosis of gastro-esophageal reflux disease (GERD).  The 
Veteran in his April 2009 claim insisted that he was claiming 
a separate, unique disability that he identified as 
"reflux".  Mindful that the Veteran did not have a 
representative at that time, the RO processed his April 2009 
claim as a new claim.  

Nevertheless, whether or not finality applies is a 
jurisdiction question for the Board and the Board is not 
bound by the RO's determination.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial).

The scope of the Veteran's claim of service connection would 
encompass any other gastrointestinal (GI) diagnoses.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009 (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  However, the instant case may be 
distinguished from Clemons in that here a Board decision in 
December 2007 already denied service connection for GI 
disorder.  The Veteran has now claimed a specific disability.  
Claims based on distinctly diagnosed diseases or injuries 
must be considered as separate and distinct claims.  Boggs v. 
Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  Accordingly, 
the Board finds that the instant claim of service connection 
is herein considered as separate and distinct from the prior 
claims addressed/denied in previous decisions (and requiring 
reopening prior to a merits review), and the issue is stated 
as such.  

Therefore, the Board will consider the Veteran's service 
connection claim as a new claim, rather than as an 
application to reopen the previously denied claim.  Since the 
RO reviewed the entire claims file for the May 2009 rating 
decision, the Board finds that it is not prejudicial to the 
appellant to proceed to adjudicate the claim on a de novo 
basis.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The  issues of an increased rating for the Veteran's service 
connected psychoneurosis, hysteria, as well as entitlement to 
service connection for insomnia have been raised by the 
record (statements dated August 2009, March 2010), but have 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The most competent and probative evidence is against a 
finding that the Veteran has a disability manifested by 
reflux that is causally related to his active military 
service.


CONCLUSION OF LAW

Disability claimed as "reflux", was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  See also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The VCAA notice requirements have been satisfied by the May 
2009 letter.  In the letter, the Veteran was informed of the 
evidence necessary to substantiate the claim for service 
connection.  The letter informed the Veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service.  

As to informing the Veteran of which information and evidence 
he may provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and VA outpatient treatment records.  The 
Veteran identified private physicians from whom he received 
care.  The Board finds the available private records have 
been included in the record.

The Veteran was not afforded VA examination regarding his 
"reflux" claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (there must be some evidence of a causal connection 
between the alleged disability and the veteran's military 
service to trigger VA's obligation to secure a medical 
opinion pursuant to 38 U.S.C.A. § 5103A(d)).  The Board has 
carefully considered the language of the United States Court 
of Appeals for Veterans Claims (Court) in Mclendon that the 
threshold for showing this association is a low one.  
However, there is a threshold.  In this case there was no in-
service event that shows findings/diagnosis of "reflux" and 
as discussed in detail below, no continuity of symptomology.  
Rather, only the Veteran's contentions provide any suggestion 
of such association.  The Board does not find the Veteran's 
contentions to rise to the level of the "indication of an 
association" referred to in 38 U.S.C.A. § 5103A or in 
McClendon.

As explained below, the Veteran is not competent to provide a 
medical opinion on such a complex issue; therefore, his 
opinion as to a causation or aggravation relationship in 
these particular matters is not an indication of an 
association.  If a Veteran's mere contention, standing alone, 
that his claimed disability is related to his service or to a 
service connected disability is enough to satisfy the 
"indication of an association," then that element of 38 
U.S.C.A. § 5103A is without meaning because in every claim, 
the Veteran will necessarily so contend.  An interpretation 
of a statute that renders part of the statutory language 
superfluous is to be avoided.  See Splane v. West, 216 F.3d 
1058, 1068-69 (Fed. Cir. 2000) ("canons of construction 
requires us to give effect to the clear language of statute 
and avoid rendering any portions meaningless or 
superfluous").  For these reasons, the Board declines to 
afford the Veteran VA examination or obtain a medical opinion 
in this case.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the "reflux" claim.   The 
evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Discussion

The Veteran's service treatment records show that in June 
1945 he was diagnosed with gastritis, acute, catarrhal, cause 
uncertain, and diarrhea, common, cause undetermined, acute, 
moderate.  In November 1945 he was diagnosed with gastro 
enteritis.  At his December 1945 discharge examination, his 
abdominal wall and viscera were found to be normal.

In August 1946 the Veteran submitted his first claim, seeking 
service connection for "nervousness, inflammation of the 
lower lining of the brain, headaches, sand flu fever, and 
stomach trouble."  In support the Veteran submitted a 
statement from a private physician who described a recent 
episode of unconsciousness suffered by the Veteran.  The 
diagnosis was meningoencephalitis of undetermined origin.  
Another private physician authored an October 1946 statement 
describing the Veteran's recent bout of unconsciousness and 
hospitalization as a bout of acute encephalitis (mild).  The 
Veteran submitted a December 1946 statement in which he 
described the same hospitalization, and complained of 
headaches, his weight loss in service, and his experiencing 
tiredness and nervousness for the previous two years.  He 
concluded by saying "I can think of nothing more to write 
now."  

In December 1946 the Veteran was afforded a VA general 
medical examination.  His medical history of weight loss in 
service, stomach cramps, vomiting and headaches was noted.  
His digestive system was found to be normal, with a separate 
report noting his esophagus was normal, his stomach was 
normal in size and position, and his mucosal relief was also 
normal.  The report concluded his digestive system was 
negative for organic pathology.  The neuropsychiatric exam 
noted his in-service air sickness and nausea and concluded in 
the impression of a psycho-neurosis (hysteria). 

In December 1946 the Veteran was granted service connection 
for malaria and psycho-neurosis, hysteria.  Later in 1947 the 
Veteran was notified of an action to reduce the evaluation 
for his service-connected malaria.    

In October 1947 the Veteran was afforded another VA general 
examination.  The listed complaints were stomach gas and pain 
when he is hungry.  He also described a nervous condition he 
developed when stationed in Casablanca, symptoms of which 
included nausea and easy vomiting.  He told an examiner that 
he had noticed some improvement, but still had epigastric 
pain when hungry and flatulence after meals.  The examiner 
noted no epigastric or gall bladder tenderness and no 
distention.  The examiner noted psychoneurosis was not found 
during the examination.  The November 1947 rating decision 
reduced the evaluations for both service-connected 
disabilities to noncompensable.  Correspondence continued 
between the Veteran and the RO concerning other benefits and 
his dependents. 

The next submitted medical report indicated the Veteran was 
treated from December 1954 to January 1955 for what the 
private physician classified as a peptic ulcer case.  The 
Veteran showed some slight improvement during his treatment.  
The Veteran sought service-connection for his "nervous 
stomach" in February 1955.  In March 1955 the RO denied 
service connection for a "peptic ulcer."  

The next correspondence from the Veteran was date-stamped 
July 2003.  In a July 2003 statement the Veteran stated he 
had had "stomach problems" off and on for "many years."  
In another statement received in July 2003, the Veteran 
discussed in detail and at length over several pages his 
health history.  He described his symptoms in service, his 
post-service bout of unconsciousness and the 1947 reduction 
of the evaluations of his service-connected disabilities.  He 
notes that by 1950 he lived with his family in Montana until 
1954, when he transferred to Hawaii.  The Veteran 
specifically stated that he couldn't recall any "stomach 
problems" while in Montana.  His illness in 1954 was at 
first diagnosed as an ulcer, but the Veteran stated the 
physician later determined his illness had been a "nervous 
muscular contraction."  By 1957 the Veteran moved again and 
at this point he used over the counter antacids.   

T.D.C., D.O., who has treated the Veteran since 1984, wrote 
in August 2003 that the Veteran was diagnosed with gastro-
esophageal reflux disease many years ago and had been 
successfully treated with proton pump inhibitors.  Dr. C 
wrote that the Veteran was currently taking Prilosec.  In 
July 2005 the Veteran wrote that his condition had worsened 
and that he was taking Protonix two times a day and Ultracet 
"from time to time." A September 2003 upper GI series showed 
a mild to moderate degree of incomplete relaxation and/or 
dysfunction of the cricopharyngeus muscle, and a small to 
moderate amount of intermittent gastro esophageal reflux, 
limited to the distal esophagus with relatively prompt 
clearing and no evidence of complicating feature.  Dr. C 
noted at September 2003, November 2003 and May 2004 
appointments that the Veteran had gastro esophageal reflux 
disease (GERD). 

In a statement received in August 2005 the Veteran again 
described his service symptoms of flatulence, his history and 
stated his "stomach problems" have been more of a 
"nuisance" than a "disability" for "most" of the 60 
years since his discharge.  He referred again to his loss of 
consciousness in 1946, his hospitalization in 1954, now 
attributed to an esophagismus, and then in "recent years."

Dr. C wrote in August 2006 that he had been treating the 
Veteran for symptoms of what "the military" called "nervous 
stomach," which he said began during the Veteran's active 
service.  Dr. C also wrote that the Veteran began to suffer 
from severe stomach pain in 1955 and that, while he was 
initially believed to be suffering from a peptic ulcer, the 
pain was caused by constrictions at the end of the esophagus.  
The Veteran responded well to treatment, and his condition 
was stable until he was in his 70s.  As of August 2006 the 
Veteran was taking medication twice a day for stomach 
problems, and Dr. C found no evidence of a peptic ulcer.

In May 2006 the Veteran's records were reviewed by a VA 
physician, E.B.H., M.D.  She opined that the Veteran's 1945 
hospitalization appeared to be for gastroenteritis, "which is 
typically infectious and self-limiting."  In addition, Dr. H. 
opined that the Veteran's symptoms at discharge from active 
duty, epigastric pain prior to eating and flatulence, were 
not related to his current GERD.  Dr. H specifically noted 
that flatulence would not be related to a diagnosis of GERD.  
Dr. H opined that the Veteran's significant stomach problems 
began in 1955 and that therefore it is less likely than not 
that his current stomach problems were caused by, or a result 
of, his military service.

The Board recognizes the sincerity of the arguments advanced 
by the Veteran that his "reflux" should be service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
a "reflux" disease is a complex disorder which requires 
specialized training for a determination as to diagnosis and 
causation, and it is therefore not susceptible of lay 
opinions as to diagnosis, causation, and/or etiology.

As noted, there are two medical opinions of record regarding 
whether the veteran has a GI disorder related to service.  
The first is of Dr. C, the Veteran's long-time private 
physician.  While Dr. C related the Veteran's "stomach 
problems" to his current diagnosis of GERD and then to 
service, there is no indication that he reviewed the service 
treatment records or the numerous physical examinations the 
Veteran underwent in the two years following service, or 
obtained information regarding the Veteran's medical history 
from other source than the Veteran's memory.  In particular 
the Board notes Dr. C's reference to the Veteran being 
service -connected with a 10 percent evaluation for a 
"nervous stomach" when there is no record of such a grant.  
It has been held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of very limited probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept physician's opinion when it is based exclusively on 
the recitations of a claimant).  Therefore, little weight is 
given to Dr. C's opinions as to the etiology of the Veteran's 
currently claimed "reflux" disease.  

More probative is the May 2006 VA opinion from Dr. H, who 
thoroughly reviewed the medical evidence, including the 
service treatment records and the examinations afforded to 
the Veteran in the years immediately following service, and 
determined that there was a lack of evidence to show that the 
Veteran's then stomach problems resulted from service.  Given 
the extensive review of the Veteran's claim file and the 
detailed rationale provided for the opinion, the Board finds 
that this examination report is more probative and reliable.  
Therefore, the Board finds that service connection is not 
warranted.

Further, the Board notes that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, the Board notes no 
service treatment record contains a diagnosis of "reflux" 
and the Veteran has made statements, in July 2003, to the 
effect that he had years in which he did not experience what 
he broadly called "stomach problems."  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, which in this case is over 60 years, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

As the evidence preponderates against the claim for service 
connection for "reflux" disease, the benefit-of-the- doubt 
doctrine in inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for disability, claimed as "reflux", is 
denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


